DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-12 are original.
Claims 13-21 are cancelled.

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 1/31/2022 is acknowledged.

Claims 13-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
The ultrasonic transducer circuit of claim 2 is interpreted in accordance with the specification.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The ultrasonic transducer circuit of the instant invention invokes 35 U.S.C. 112(f) however the structures, materials or acts of the specialized hardware and algorithms are not supported by the disclosure of the instant specification, therefore, a rejection under 35 U.S.C. 112(a) is appropriate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “ultrasonic transducer circuit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of compact prosecution, Examiner has interpreted that any controller/circuitry/processor can perform the recited functions of the controller/processor/circuitry of the transducer and that no specialized hardware is required.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim limitation “ultrasonic transducer circuit” of claim 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether a circuit is a nonce term; however, the structure of the circuit is modified with functional language.  
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

	Regarding claim 12, the recitation of “a recoater” in claim 12, where claim 12 depends from claim 1 which already recites “a recoater” renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  It is unclear whether the newly introduced recoater of claim 12 introduced a new, second recoater or refers instead back to the recoater of independent claim 1.  Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite.
	For the purposes of compact prosecution, Examiner has interpreted that the recoater of claim 12 is the same recoater as introduced in claim 1 and NOT an additional recoater.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holcomb (US 2021/0346963).
	
	Regarding claim 1, Holcomb discloses: a powder bed fusion system (see apparatus of title), comprising:
	A powder bed receptacle (see powder bed of [0508]);
	A hopper to store powder (see hoppers of [0424]), the hopper comprising an ultrasonic transducer (see transducers of [0424]);
	A re-coater (see doctor blade of [0508]) (what follows is an intended use) to deposit layers of powder onto the powder bed.
	That the transducers are configured to dehumidify the powder by driving moisture to a desiccant positioned in the hopper is interpreted as a manner of operating/intended use of the recited structures that the structures of the Holcomb reference are interpreted as being capable of.  When the hopper of Holcomb is supplied a powder with a desiccant, it will necessarily dehumidify the powder to absorb the moisture in the desiccant. 

	Regarding claim 2, Holcomb discloses: an ultrasonic transducer circuit (see computer of [0423]).

	 Regarding claim 3, Holcomb is interpreted as capable of dehumidifying the powder by agitating particle of the powder using one or more ultrasonic frequencies without a separate thermal source as a manner of operating/intended use of the transducers cited.

	 Regarding claim 4, Holcomb is interpreted as having the ultrasonic transducer arranged at a surface region in a casing of the hopper (see Fig. 42a).  That the transducer is opposite the 

	Regarding claim 5, Holcomb discloses: wherein the ultrasonic transducer comprises a plurality of ultrasonic transducers arranged across at least one surface region of the hopper (see transducers of [0424]).

	Regarding claim 6, a desiccator has been interpreted as a storage location for the desiccant.  Holcomb is interpreted as satisfying the structure of the desiccator with the second hopper (354 of [0424] – that there is a mixture of powder and desiccant in the first or second hoppers is interpreted as an intended use of the recited structures that does not make a patentable distinction of the cited prior art apparatus).

	Regarding claim 7, Holcomb discloses: further comprising an energy beam source (see laser of [0508], [0100]) positioned above the powder bed (that the laser is above the powder bed is seen in Fig. 45e, [0428]).

	Regarding claim 8, that the desiccant supplied to the apparatus is in a desiccant bag is considered by Examiner has a manner of operating / intended uses of the recited structures of the apparatus.  The apparatus of Holcomb is capable of accepting bag of desiccant in its hopper structurally.  Therefore, there is no patentable distinction between the hopper of Holcomb and the instant apparatus.

	Regarding claim 9, Holcomb discloses: wherein a casing (all hoppers necessarily have a housing/casing – see Figs. 42a-b) of the hopper comprises a receptacle for fitting the ultrasonic 

	 Regarding claim 11, the broadest reasonable interpretation of the recited direction is most any direction, as the orientation of the transducer relative to the orientation of the motion of the transducer is not recited in the claim and therefore can be considered a type of manner of operating/intended use of the transducer that the transducer of Holcomb is capable of.  The transducer is considered to move the particles of the powder and is capable of moving desiccant when supplied as a mixture with the powder, therefore, moving the moisture toward the desiccant.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2021/0346963) and further in view of Godfrey (EP 3569331).

Regarding claim 10, Holcomb does not disclose: wherein the hopper comprises an insert for positioning the desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Regarding claim 12, Holcomb disclose: a casing for holding the powder (see Fig. 42a – the hopper has a housing/casing necessarily); 
An ultrasonic transducer coupled to (attached to) the casing for ultrasonically agitating the powder and driving moisture to the desiccant to thereby produce dehumidified powder (the 
Holcomb does not disclose wherein an insert in the casing positions desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb 2 (US 2019/0240724) and further in view of Partanen (US 2006/0249485).

Regarding claim 1, Holcomb 2 discloses: a powder bed fusion system (see system of title, abs), comprising:
A powder bed receptacle (see powder bed 42 of [0144]);
A hopper to store powder (see hoppers of [0188]), the hopper comprising an ultrasonic transducer (see vibrating transducers, Id.).

Holcomb does not disclose: wherein a re-coater to deposit layers of the dehumidified powder onto the powder bed.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs), Partanen discloses: wherein a blade attached to the bottom of the hopper delivers and spreads the powder (see [0035]).
To add the recoater/blade of Partanen to the additive manufacturing apparatus would have had the benefit that it improved the design to minimize the build-up of chemical by-products of the laser sintering process on the process chamber exposed ([0010]), which was desirable in Holcomb. Furthermore, doing so was a suitable design for its intended uses.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the recoater blade of Partanen with the additive manufacturing apparatus of Holcomb to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and had the benefit that it improved the minimization of build-up of chemical by-products of the laser sintering process on the process chamber exposed surfaces.

	Regarding claim 2, Holcomb discloses: an ultrasonic transducer circuit (see computer of [0187]).

	 Regarding claim 3, Holcomb is interpreted as capable of dehumidifying the powder by agitating particle of the powder using one or more ultrasonic frequencies without a separate thermal source as a manner of operating/intended use of the transducers cited (the laser of 

	 Regarding claim 4, Holcomb is interpreted as having the ultrasonic transducer arranged at a surface region in a casing of the hopper (see [0184]).  That the transducer is opposite the desiccant is taken such that when desiccant is present in the hopper that most anywhere the transducer is attached to the casing of the hopper can be broadly opposite the desiccant.

	Regarding claim 5, Holcomb discloses: wherein the ultrasonic transducer comprises a plurality of ultrasonic transducers arranged across at least one surface region of the hopper (see transducers of [0185]).

	Regarding claim 6, a desiccator has been interpreted as a storage location for the desiccant.  Holcomb is interpreted as satisfying the structure of the desiccator with the second hopper (354 of [0424] – that there is a mixture of powder and desiccant in the first or second hoppers is interpreted as an intended use of the recited structures that does not make a patentable distinction of the cited prior art apparatus).

	Regarding claim 7, Holcomb discloses: further comprising an energy beam source (see laser of [0095]) positioned above the powder bed (that the laser is above the powder bed is seen in Fig. 41).

	Regarding claim 8, that the desiccant supplied to the apparatus is in a desiccant bag is considered by Examiner has a manner of operating / intended uses of the recited structures of the apparatus.  The apparatus of Holcomb is capable of accepting bag of desiccant in its hopper 

	Regarding claim 9, Holcomb discloses: wherein a casing (all hoppers necessarily have a housing/casing – see [0021], [0188]) of the hopper comprises a receptacle for fitting the ultrasonic transducer.  That the ultrasonic transducer is for accessing the stored powder is a manner of operating/intended use of the structures of Holcomb that Holcomb is capable of.

	 Regarding claim 11, the broadest reasonable interpretation of the recited direction is most any direction, as the orientation of the transducer relative to the orientation of the motion of the transducer is not recited in the claim and therefore can be considered a type of manner of operating/intended use of the transducer that the transducer of Holcomb is capable of.  The transducer is considered to move the particles of the powder and is capable of moving desiccant when supplied as a mixture with the powder, therefore, moving the moisture toward the desiccant.

	 Claim 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb 2 (US 2019/0240724) and further in view of Partanen (US 2006/0249485) and Godfrey (EP 3569331).

	Regarding claim 10, the combination Holcomb 2 / Partanen does not disclose: wherein the hopper comprises an insert for positioning the desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Regarding claim 12, the combination Holcomb 2 / Partanen does not disclose: a casing for holding the powder (see Fig. 42a – the hopper has a housing/casing necessarily); 
An ultrasonic transducer coupled to (attached to) the casing for ultrasonically agitating the powder and driving moisture to the desiccant to thereby produce dehumidified powder (the apparatus of Holcomb is capable of the recited functions when supplied a powder/desiccant mixture); and an aperture in the casing (see Fig. 42a – the powder is supplied to the recoater/powder bed) for providing powder to a recoater.
Holcomb does not disclose wherein an insert in the casing positions desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743